DISMISS and Opinion Filed October 28, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00782-CV

          ANCHOR EXPRESS LLC, FARRAH AHMED, Appellants
                              V.
                      LUC CANO, Appellee

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-00882-E

                        MEMORANDUM OPINION
          Before Chief Justice Burns, and Justices Molberg and Pedersen
                         Opinion by Chief Justice Burns
      The clerk’s record in this case is overdue. On September 20, 2022, we sent a

letter informing appellants the clerk’s record had not been filed because appellants

had not paid for the clerk’s record. We directed appellants to provide, within ten

days, verification they had either paid for or made arrangements to pay for the record

or were entitled to proceed without payment of costs. We cautioned appellants that

failure to do so would result in the dismissal of this appeal without further notice.

To date, appellants have not provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.
     Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE


220782F.P05




                                       –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ANCHOR EXPRESS LLC,                          On Appeal from the County Court at
FARRAH AHMED, Appellants                     Law No. 5, Dallas County, Texas
                                             Trial Court Cause No. CC-21-00882-
No. 05-22-00782-CV          V.               E.
                                             Opinion delivered by Chief Justice
LUC CANO, Appellee                           Burns. Justices Molberg and
                                             Pedersen, III participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee LUC CANO recover his costs of this appeal
from appellants ANCHOR EXPRESS LLC and FARRAH AHMED.


Judgment entered October 28, 2022




                                       –3–